PER CURIAM.
Appellant contends that the trial court should have granted his motion to withdraw his plea, because he entered it in reliance on the trial court’s statement that he would be able to appeal the court’s ruling on his motion to suppress. Although it is not entirely clear what the trial court meant when he told appellant he would be able to appeal the motion to suppress, the fact is that appellant cannot appeal. Appellant did not obtain a stipulation that the ruling on the motion to suppress would be dispositive, nor should he have been able to obtain one since it clearly would not have been dispositive. In any event, appellant was entitled to rely on the court’s statement that he could appeal when he agreed to enter the plea, and the fact that he cannot appeal entitled him to withdraw the plea. See Bass v. State, 541 So.2d 1336 (Fla. 4th DCA 1989).
We therefore reverse.
DELL, FARMER and KLEIN, JJ., concur.